Citation Nr: 1040831	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-00 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart condition, to 
include coronary artery disease with chronic heart failure and 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a claim for service connection for coronary 
artery disease with chronic heart failure and hypertension.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the 
Veteran's original claim for service connection for a heart 
condition has been recharacterized as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks entitlement to service connection for a heart 
condition, which he contends was incurred in April 1971 and 
treated at Lackland Air Force Base (AFB) in San Antonio, Texas.  
See December 2003 VA Form 21-4138.  He also reports that he was 
treated for chest pains and shortness of breath at Lackland AFB 
in May or June 1971 and at Warren AFB in Wyoming in April 1972.  
See June 2004 VA Form 21-4138.  The Veteran also asserts that he 
was diagnosed with hypertension while in service.  See January 
2005 VA Form 9.  

The Veteran reports that he has received treatment at the VA 
Medical Center (VAMC) in Miami, Florida, since 1978.  Review of 
the claims folder reveals that treatment records from this 
facility dated August 1977 and September 1977, and between May 
1991 and April 1993 and August 1997 and February 2008, have been 
associated with the claims folder.  Records dated from 1978 to 
May 1991 and April 1993 to August 1997, however, have not.  The 
RO made several efforts to obtain the outstanding records from 
the Miami VAMC.  See VA Forms 10-7131 dated August 2008, October 
2008 and November 2008; VA Forms 119 dated December 2008; 
February 2008 memorandum.  In January 2009, the Miami VAMC 
informed the RO that records had been archived and that it had 
been unable to locate them at this time.  The RO thereafter 
determined that the records were unavailable.  See February 2009 
memorandum.  

The Miami VAMC has clearly indicated that the Veteran's records 
have been archived, not that they are unavailable.  In light of 
the foregoing, the Board finds that the claim must be remanded in 
order for the RO/AMC to continue its efforts to obtain the 
outstanding treatment records from the Miami VAMC.  More recent 
VA treatment records from this facility and the Oakland Park 
Community Based Outpatient Clinic (CBOC) should also be obtained.  

As noted above, the Veteran reports that he received treatment at 
the Lackland and Warren Air Force bases during service.  Review 
of the service treatment records obtained in April 2004, however, 
does not reveal any such treatment.  Several documents 
constructed by the RO, namely an August 2008 VA Form 21-6789-E 
and memoranda dated August 2008 and February 2009, suggest that 
the RO may have attempted to obtain AFB records dated in April 
1972 (though the Board notes that the February 2009 memorandum 
incorrectly notes an April 1992 date).  The Board notes, however, 
that review of the claims folder does not reveal any specific 
request for any treatment records from either facility for the 
dates in question was made, despite the RO's notations.  The 
Board also notes that the August 2008 Memorandum indicates that 
partial records were received from the Records Management Center 
(RMC) in April 2004, though this is the date on which the 
Veteran's service treatment records, without any specific request 
for records from either Lackland or Warren, were received.  The 
Board further notes that the August 2008 Memorandum indicates 
that a follow-up request to Virtual VA was made in August 2008 
with a negative response.  On remand, the RO/AMC must make a 
specific request to obtain all clinical and in-patient records 
associated with treatment the Veteran received during service at 
Lackland Air Force Base between April 1971 and June 1971 and at 
Warren Air Force Base in April 1972.

The Veteran's representative asserts that blood pressure readings 
at the time of enlistment and separation were prehypertensive.  
Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the assertions 
raised by the Veteran and his representative, and in light of the 
post-service medical evidence of record revealing the Veteran's 
cardiovascular problems, to include hypertension, the Board finds 
that a medical examination is necessary for the purpose of 
determining whether the Veteran has a current heart condition 
that is related to service.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the Miami 
VAMC dated from 1978 to May 1991 and April 
1993 to August 1997, which have been 
determined to be in archived status.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain them would be futile.

2.  Obtain the Veteran's treatment records 
from the Miami VAMC and Oakland Park CBOC, 
dated from February 2008.  

3.  Contact the National Personnel Records 
Center (NPRC) and request copies of the 
Veteran's complete treatment records, to 
include clinical and in-patient records, 
from Lackland Air Force Base dated between 
April 1971 and June 1971 and from Warren Air 
Force Base dated in April 1972.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain them would be futile.

4.  After the foregoing development has been 
completed, schedule the Veteran for an 
appropriate VA examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available to 
the medical examiner and review of the 
folder should be noted.  A thorough history 
should be obtained from the Veteran.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
cardiovascular disorder found to be present.  
The examiner should state whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
any current cardiovascular disorder, to 
include hypertension, had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  The 
examiner is asked to discuss the blood 
pressure readings taken at the time of the 
Veteran's March 1971 enlistment and March 
1972 discharge examinations.  

A detailed rationale for any opinion 
expressed should be provided. 

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion requested, 
the report must be returned for corrective 
action.

6.  Finally, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


